PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Callahan et al.
Application No. 15/982,050
Filed: 17 May 2018
For: PORTABLE LIQUID ANALYZER

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.78(e) filed August 3, 2020, requesting acceptance of an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of a prior-filed nonprovisional application.  

The petition is DISMISSED.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Kevin C. Amendt appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts.

If the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) is presented after the time period provided by 37 CFR 1.78(d)(3), the claim under 35 U.S.C. 120 for the benefit of a prior-filed nonprovisional application may be accepted if the reference required by 37 CFR 1.78(d)(2) was unintentionally delayed. A petition to accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of a prior-filed application must be accompanied by:

(1) The reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) to the prior-filed application, unless previously submitted. The reference must be included in an application data sheet (§ 1.76(b)(5));

(2) The petition fee as set forth in § 1.17(m); and

(3) A statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78(d)(3) and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The petition fails to meet requirement (1) above. The corrected ADS filed August 3, 2020, does not properly identify the changes to the benefit claim with underlining. 
e.g., information provided on the most recent filing receipt).  Any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted.  Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed.  In general, the identification of the information being changed should be made relative to the most recent filing receipt. See MPEP 601.05(a)(II).

MPEP 601.05(a)(II) further provides, in pertinent part:

Where the most recent filing receipt does not include a benefit claim or priority claim, either because a previously submitted ADS failed to comply with 37 CFR 1.78 or 1.55 or the claim was not previously included in an ADS, a corrected ADS submitted to add the benefit or priority claim must identify the addition of the benefit claim or priority claim with underlining relative to the most recent filing receipt (i.e., the entire benefit or priority claim must be underlined). For example, if an ADS included a benefit claim but the relationship between the instant application and the parent application was not provided, and the most recent filing receipt for the application shows no benefit claim, the entire benefit claim must be shown with underlining in the corrected ADS. In addition, if the ADS identified an incorrect benefit claim (e.g., "division of" instead of "continuation of") and the most recent filing receipt included the incorrect benefit claim, the corrected ADS should identify the information being deleted (e.g., "division of") with strike-through or brackets, and should identify the information being added (e.g., "continuation of") with underlining. 

The Office notes the benefit claim indicating the instant application is a division of Application No. 14/856,671 is not present on the most recent filing receipt issued July 24, 2019. Therefore, this benefit claim is not of record.  Accordingly, petitioner is required to underline the entire benefit claim to the prior-filed nonprovisional application (including the Application Number, Continuity Type, Prior Application Number, and Filing Date) in the Domestic Benefit/National Stage Information section of the corrected ADS.  

The Office notes applicant paid the issue fee in the present application on August 3, 2020.  Therefore, any request for reconsideration of this decision must include a Request for Continued Examination (RCE), the fee set forth 37 CFR 1.17(e), a submission in the form of a renewed petition under 37 CFR 1.78(e), and a petition under 37 CFR 1.313 to withdraw from issue as a condition for entry of the delayed benefit claim.  No petition fee is required for filing the renewed petition under 37 CFR 1.78(e). 

If this application issues as a patent before a decision is reached on a renewed petition under 37 CFR 1.78(e), applicant must submit a completed certificate of correction form, setting forth the desired benefit claim, and a certificate of correction fee in addition to the renewed petition under 37 CFR 1.78(e).  

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions 
	
By Internet:		EFS-Web1

This application is being forwarded to the Office of Data Management.

Any questions concerning this matter may be directed to Petitions Examiner Kristen Matter at (571) 272-5270.

/Kristen Matter/				/LAURA MARTIN/                                                                                                                                                                                                      Petitions Examiner, OPET         		Deputy Director, OPET                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     

CC:	MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO, P C.
c/o Kevin C. Amendt
One Financial Center
Boston, Massachusetts 02111


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs faelp.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)